IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHNNIE STOWE,                               : No. 28 EAP 2019
                                             :
                   Appellant                 :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA                 :
BOARD OF PROBATION AND PAROLE,               :
                                             :
                   Appellee                  :


                                     ORDER



PER CURIAM                                        DECIDED: February 19, 2020

      AND NOW, this 19th day of February, 2020, Appellee’s Application for Summary

Relief is GRANTED. The Order of the Commonwealth Court is AFFIRMED.